DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a method for increase target specificity of a mannosylated dextran therapeutic or diagnostic compound as set forth in claim, classified in CPC class A61K51/04.
II. Claims 22-24, drawn to a kit for the diagnosis or treatment of a subject in need thereof as set forth in claim, classified in CPC class A61K51/1282.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Group I, the process for using the product can be practiced with tumor-associated macrophages (TAMs) subsets, corresponding molecular markers and targeting tools and selective tumor targeting for the diagnosis and treatment of cancer as disclosed Movahedi et al. (US 2012/0301394).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching
different classes/subclasses or electronic resources, or employing different
search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Yin-Sowatzke on 12/07/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/30/2020 and 12/23/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that “each R is independently comprises a mannose-binding C-type lectin receptor moiety or H”. However, the claim is indefinite because it is not clear where the substituent R is present in blocking compound of Formula (I). It does not allow one of skill in the art to ascertain the metes and bounds of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stayton et al. (US 2014/0235790) in view of Vera (US 6,409,990) and Sergey Pustylnikov et al. (J Pharm Pharm Sci, 17(3), 371-392, 2014.
Stayton discloses compositions and methods for intracellular delivery of therapeutic and/or diagnostic agents to a cell. The compositions are polymer composition in which the polymer serves as a carrier for therapeutic and/or diagnostic agents. The polymer composition includes a targeting moiety (carbohydrate groups) that effectively target specific cell surface receptors and also includes an agent binding moiety that effectively associates the therapeutic and/or diagnostic agent to be delivered to the cell (abstract). In one embodiment, the polymer composition is a block copolymer having a first block comprising repeating units having pendant carbohydrate groups and a second block comprising repeating units having pendant functional groups suitable for associating a therapeutic agent and/or a diagnostic agent to the block copolymer (0008). Stayton discloses that therapeutic agent, when administered to a subject, organ, tissue, or cell has a therapeutic effect and/or elicits a desired biological and/or pharmacological effect and diagnostic agent facilitate the observation, detection, or monitoring of a biological state (0105). A biological state can be for example, a disease state, including the presence of an infectious agent or cancer, or a particular activation or activity of a cell-type (0114). Cell-surface lectins are capable of recognizing carbohydrates with high specificity imparted by their carbohydrate recognition domains (CRDs) and ligands capable of multivalent binding through simultaneous engagement of multiple CRDs on macrophages mannose receptor (MMR) are potent facilitators of macrophage-specific uptake, while mannose displays the highest affinity toward MMR CRDs, other sugars such as fucos, N-acetyl- glucosamine, and glucose, also engage MMR CRDs (0118). Additional disclosure includes that the polymer compositions target specific cells. The targeting capability is imparted to the polymer compositions by the polymers' pendant carbohydrate groups. Carbohydrates are known to play roles in cell to cell interactions of immune cells as well as marking foreign pathogens for immune cell recognition. Cell-surface lectins are capable of recognizing carbohydrates with high specificity imparted by their carbohydrate recognition domains (CRDs).
Stayton fails disclose a carrier molecule comprising dextran backbone and at least one receptor conjugated to dextran via leash in the composition.
Vera discloses macromolecular carriers for drugs and diagnostic agents (abstract). The carrier molecule comprises a backbone (dextran), the backbone having affixed thereto a plurality of leash groups having structure -0(CH2)3-S(CH2)2-NH2. When dextran is used, it may be selected from any molecular weight appropriate for the ultimate use of the molecule, its leashes, and conjugates (Col 2 line 30-35). Different diagnostic and therapeutic applications will call for different MW dextrans. In one embodiment, the backbone carries both a ligand having a specific affinity for a given tissue or cell type, and a chelator molecule (Col. 3 line 10-14). The conjugates of dextran to mannose or galactose and to different radiolabeled chelates for imaging liver tumors. The conjugation of therapeutic agents to dextran allow therapy of disorders such as cancer or hepatitis; attachment of technetium-99m complexes for scintigraphic imaging of the tumors (figures 2, 6-9, 13; examples 3-6; columns, line 11 -45; column 7, line 5-50). Additional disclosure includes that the procedures described improves the combination of technetium-99m-labeled MAG3-mannosyl dextran. This agent has already been demonstrated effective, even when prepared using the suboptimal, cross-link-prone procedures of the prior art (Col. 12 line 60+). Mannose and galactose are capable of specifically binding to CD206 and cancer and hepatitis can be considered as CD208 expressing cell-related disorders. (As evidenced by Pustyllnikov dextran a promising molecule for the development of lectin-glycan interaction-blocking molecules that could be applied in the treatment of diseases including tuberculosis, influenza, hepatitis B and C, human immunodeficiency virus infection and AIDS (abstract). The main organs of dextran uptake are liver, spleen, lung and kidney (Figure 3). Additionally, Pustylnikov suggests that concept of targeted delivery-the conjugation of dextran with antimicrobials to reach the pathogens inside the specific cells that take up dextran (liver cells, macrophages and DCs) being itself not a new idea, can benefit from knowledge of dextran-binding receptors and their roles in a number of infections. Medical and biological applications of dextran can be considered in a new way via the prism of receptor-specific interactions.
Note: With respect to administration of blocking compound and mannosylated dextran limitation would have been obvious to one of ordinary skill in the art by varying the amount of the composition or dosage, the administration protocol can be optimized based on the present disclosure to elicit a maximal improvement in symptoms. Physicians, pharmacologists, and other skilled artisans are able to determine the most therapeutically effective treatment regimen, which will vary from patient to patient. The potency of a specific composition and its duration of action can require administration on an infrequent basis, including co-administrating sequentially or simultaneously that have desirable pharmacokinetic characteristics and desirable attributes. Those of ordinary skill in the art can readily optimize effective doses and administration regimens as determined by good medical practice and the clinical condition of the individual patient. Regardless of the manner of administration, it can be appreciated that the actual preferred amounts of therapeutic agent in a specific case can vary according to the particular therapeutic agent and the route of administration.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate dextran backbone having leash and detectable moiety (Cy-3) into Slayton’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Vera teaches a compositions and methods pertaining to the targeting of drugs and diagnostic agents to specific tissues using a macromolecular delivery vehicle and when combined or conjugated with therapeutic agents, is especially useful for cardiovascular and/or tumor imaging (Col, 8 line 50+) and reasonably would have expected success because both cited reference discloses compositions that can be used in the same field of endeavor such as macrophage mannose receptor (MMR) composed of a single subunit with N- and O-linked glycosylations for detecting, identifying, diagnosing and treating cancer.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618